DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reopening of Prosecution After Appeal Brief
In view of the appeal brief filed on August 05th, 2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.  To avoid abandonment of the application, appellant must exercise one of the following two options: (1) file a reply under 37 CFR 1.111  (if this Office action is non-final) or a reply under 37 CFR 1.113  (if this Office action is final); or, (2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31  followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20  have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid. A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

______________________________________.
Claim Objections
Applicant is advised that should claim 17 be found allowable, claim 22 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (U.S. Pub. 2015/0262952), newly cited.
In re claim 1, Lee discloses a flip chip connection comprising a substrate 102 formed from silicon (Si) (see paragraph [0014] and fig. 1A, note that the substrate 102 is a silicon substrate, see paragraph [0014]); a metal pad 104 in direct contact with a contact side (top side) of the substrate 102 (see paragraph [0018] and fig. 1A); a first passivation layer 103 in direct contact with the contact side of the substrate 102 (see paragraph [0019] and fig. 1A), wherein the first passivation layer 103 at least partially overlaps the metal pad 104 (see fig. 1A); a first metal layer 106 (seed layer made of TiW) on a contact side (top side) of the metal pad 104 (see paragraph [0022] and fig. 1A); a metallization structure 114 on a contact side (top side) of the first metal layer 106 (see paragraphs [0024]-[0025] and fig. 1C); and a contact structure 116 on a contact side (top side) of the metallization structure 114 (see paragraphs [0024], [0027] and fig. 1C).

    PNG
    media_image1.png
    550
    814
    media_image1.png
    Greyscale

In re claim 2, as applied to claim 1 above, Lee discloses wherein the first passivation layer 103 is a hard passivation layer (see paragraph [0019] and fig. 1A, note that, the first passivation layer 103 is a hard passivation layer such as silicon nitride).
In re claim 3, as applied to claim 2 above, Lee discloses wherein the first passivation layer 103 comprises one of an oxide, nitride, or metal oxide (see paragraph [0019] and fig. 1A).
In re claim 4, as applied to claim 1 above, Lee discloses wherein the flip chip connection further comprising a second passivation layer 105 on a contact side of the first passivation layer 103 (see paragraph [0020] and fig. 1A, note that the second passivation layer 105 can be a polymer).
 In re claim 5, as applied to claim 4 above, Lee discloses wherein the second passivation layer 105 comprises a polymer (see paragraph [0020] and fig. 1A).
In re claim 9, Lee discloses a flip chip connection comprising: a substrate 102 formed from silicon (Si) (see paragraph [0014] and fig. 1A); a metal pad 104 in direct contact with a contact side of the substrate 102 (see paragraph [0018] and fig. 1A); first passivation means 103 in direct contact with the contact side of the substrate 102 (see paragraph [0019] and fig. 1A), wherein the first passivation means 103 at least partially overlaps the metal pad 104 (see fig. 1A); a first metal layer 106 on a contact side of the metal pad 104 (see paragraph [0022] and fig. 1A); a metallization structure 114 on a contact side of the first metal layer 106 (see paragraphs [0024]-[0025] and fig. 1C); and a contact structure 116 on a contact side of the metallization structure 114 (see paragraphs [0024], [0027] and fig. 1C).
In re claim 10, as applied to claim 9 above, Lee discloses wherein the first passivation means 103 is a hard passivation layer (see paragraph [0019] and fig. 1A).
In re claim 11, as applied to claim 10 above, Lee discloses wherein the first passivation means 103 comprises one of an oxide, nitride, or metal oxide (see paragraph [0019] and fig. 1A).
In re claim 12, as applied to claim 9 above, Lee discloses wherein the flip chip connection comprising second passivation means 105 on a contact side of the first passivation means 103 (see paragraph [0020] and fig. 1A).
 In re claim 13, as applied to claim 12 above, Lee discloses wherein the second passivation means 105 comprises a polymer (see paragraph [0020] and fig. 1A).
Claim(s) 1-5 and 9-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin (U.S. Pub. 2020/0251432), newly cited.
In re claim 1, Lin discloses a flip chip connection comprising a substrate 12 formed from silicon (Si) (see paragraphs [0034]-[0035] and fig. 1, note that the substrate 12 is a silicon wafer, see paragraph [0035]); a metal pad 26 in direct contact with a contact side (top side) of the substrate 12 (see paragraph [0035] and fig. 1); a first passivation layer 14 in direct contact with the contact side of the substrate 12 (see paragraph [0034] and fig. 1), wherein the first passivation layer 14 at least partially overlaps the metal pad 26 (see fig. 1); a first metal layer 18 (under bump metal layer) on a contact side (top side) of the metal pad 26 (see paragraphs [0034], [0038] and fig. 1); a metallization structure 22 on a contact side (top side) of the first metal layer 18 (see paragraphs [0034], [0040] and fig. 1); and a contact structure 24 on a contact side (top side) of the metallization structure 22 (see paragraph [0034] and fig. 1).

    PNG
    media_image2.png
    420
    774
    media_image2.png
    Greyscale

In re claim 2, as applied to claim 1 above, Lin discloses wherein the first passivation layer 14 is a hard passivation layer (see paragraph [0036] and fig. 1, note that, the first passivation layer 14 is a hard passivation layer such as silicon nitride).
In re claim 3, as applied to claim 2 above, Lin discloses wherein the first passivation layer 14 comprises one of an oxide, nitride, or metal oxide (see paragraph [0036] and fig. 1).
In re claim 4, as applied to claim 1 above, Lin discloses wherein the flip chip connection further comprising a second passivation layer 16 on a contact side of the first passivation layer 14 (see paragraph [0037] and fig. 1, note that the second passivation layer 16 can be a polyimide or other soft polymer).
 In re claim 5, as applied to claim 4 above, Lin discloses wherein the second passivation layer 16 comprises a polymer (see paragraph [0037] and fig. 1).
In re claim 9, Lin discloses a flip chip connection comprising a substrate 12 formed from silicon (Si) (see paragraphs [0034]-[0035] and fig. 1); a metal pad 26 in direct contact with a contact side of the substrate 12 (see paragraph [0035] and fig. 1); first passivation means 14 in direct contact with the contact side of the substrate 12 (see paragraph [0034] and fig. 1), wherein the first passivation means 14 at least partially overlaps the metal pad 26 (see fig. 1); a first metal layer 18 on a contact side of the metal pad 26 (see paragraphs [0034], [0038] and fig. 1); a metallization structure 22 on a contact side of the first metal layer 18 (see paragraphs [0034], [0040] and fig. 1); and a contact structure 24 on a contact side of the metallization structure 22 (see paragraph [0034] and fig. 1).
In re claim 10, as applied to claim 9 above, Lin discloses wherein the first passivation means 14 is a hard passivation layer (see paragraph [0036] and fig. 1).
In re claim 11, as applied to claim 10 above, Lin discloses wherein the first passivation means 14 comprises one of an oxide, nitride, or metal oxide (see paragraph [0036] and fig. 1).
In re claim 12, as applied to claim 9 above, Lin discloses wherein the flip chip connection comprising second passivation means 16 on a contact side of the first passivation means 14 (see paragraph [0037] and fig. 1).
 In re claim 13, as applied to claim 12 above, Lin discloses wherein the second passivation means 16 comprises a polymer (see paragraph [0037] and fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-19 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Pub. 2015/0262952), newly cited, in view of Song et al. (U.S. Pub. 2015/0228707), of record.
In re claim 17, Lee discloses performing a method for manufacturing a flip chip connection, the method comprising providing a substrate 102 formed from silicon (Si) (see paragraph [0014] and fig. 1A); forming a metal pad 104 in direct contact with a contact side of the substrate 102 (see paragraph [0018] and fig. 1A); forming a first passivation layer 103 in direct contact with the contact side of the substrate 102 (see paragraph [0019] and fig. 1A), wherein the first passivation layer 103 at least partially overlaps the metal pad 104 (see fig. 1A); forming a first metal layer 106  on a contact side of the metal pad 102 (see paragraph [0022] and fig. 1A); forming a metallization structure 114 on a contact side of the first metal layer 106 (see paragraphs [0024]-[0025] and fig. 1C); and forming a contact structure 116 on a contact side of the metallization structure 114 (see paragraphs [0024], [0027] and fig. 1C).
Lee is silent to wherein performing the method including a non-transitory computer-readable medium comprising instructions that when executed by a processor cause the processor to perform a method.
However, Song discloses in a same field of endeavor, a non-transitory computer-readable medium (e.g., a hard disk, a removable disk, a CD-ROM, or other form of storage medium known in the art) (see paragraphs [0078], [0081], [0082]) comprising instructions that when executed by a processor cause the processor to perform a method (see paragraphs [0078], [0081], [0082]), the method comprising providing a substrate 302 (see paragraph [0037] and fig. 4); forming a metal pad 304 in direct contact with a contact side of the substrate 302 (see paragraph [0037] and fig. 4); forming a first passivation layer 306 in direct contact with the contact side of the substrate 302 (see paragraph [0038] and fig. 4), wherein the first passivation layer 306 at least partially overlaps the metal pad 304 (see fig. 4); forming a first metal layer 310 on a contact side of the metal pad 304 (see paragraph [0039] and fig. 4); forming a metallization structure 314 on a contact side of the first metal layer 310 (see paragraph [0042] and fig. 4); and forming a contact structure 104l on a contact side of the metallization structure 314 (see paragraph [0042] and fig. 4).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the technique as taught by Song into the method of Lee in order to enable performing the method including a non-transitory computer-readable medium comprising instructions that when executed by a processor cause the processor to perform a method in Lee to be performed because Song suggested that it is well-known in the art to perform the method for forming a flip chip connection including a non-transitory computer-readable medium comprising computer instructions that when executed by an associated processor cause the processor to perform the functionality for forming the flip chip connection (see paragraph [0078] of Song).
In re claim 18, as applied to claim 17 above, Lee in combination with Song discloses wherein the first passivation layer 103 comprises one of an oxide, nitride, or metal oxide (see paragraphs [0019] and fig. 1A of Lee).
In re claim 19, as applied to claim 17 above, Lee in combination with Song discloses wherein the method further comprises forming a second passivation layer 105 on a contact side of the first passivation layer 103 (see paragraph [0020] and fig. 1A of Lee).
In re claim 22, Lee discloses performing a method for manufacturing a flip chip connection, the method comprising providing a substrate 102 formed from silicon (Si) (see paragraph [0014] and fig. 1A); forming a metal pad 104 in direct contact with a contact side of the substrate 102 (see paragraph [0018] and fig. 1A);  forming a first passivation layer 103 in direct contact with the contact side of the substrate 102 (see paragraph [0019] and fig. 1A), wherein the first passivation layer 103 at least partially overlaps the metal pad 104 (see fig. 1A);  forming a first metal layer 106 on a contact side of the metal pad 104 (see paragraph [0022] and fig. 1A); forming a metallization structure 114 on a contact side of the first metal layer 106 (see paragraphs [0024]-[0025] and fig. 1C);  and forming a contact structure 116 on a contact side of the metallization structure 114 (see paragraphs [0024], [0027] and fig. 1C).
Lee is silent to wherein performing the method including a non-transitory computer-readable medium comprising instructions that when executed by a processor cause the processor to perform a method.
However, Song discloses in a same field of endeavor, a non-transitory computer-readable medium (e.g., a hard disk, a removable disk, a CD-ROM, or other form of storage medium known in the art) (see paragraphs [0078], [0081], [0082]) comprising instructions that when executed by a processor cause the processor to perform a method (see paragraphs [0078], [0081], [0082]), the method comprising providing a substrate 302 (see paragraph [0037] and fig. 4); forming a metal pad 304 in direct contact with a contact side of the substrate 302 (see paragraph [0037] and fig. 4); forming a first passivation layer 306 in direct contact with the contact side of the substrate 302 (see paragraph [0038] and fig. 4), wherein the first passivation layer 306 at least partially overlaps the metal pad 304 (see fig. 4); forming a first metal layer 310 on a contact side of the metal pad 304 (see paragraph [0039] and fig. 4); forming a metallization structure 314 on a contact side of the first metal layer 310 (see paragraph [0042] and fig. 4); and forming a contact structure 104l on a contact side of the metallization structure 314 (see paragraph [0042] and fig. 4).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the technique as taught by Song into the method of Lee in order to enable performing the method including a non-transitory computer-readable medium comprising instructions that when executed by a processor cause the processor to perform a method in Lee to be performed because Song suggested that it is well-known in the art to perform the method for forming a flip chip connection including a non-transitory computer-readable medium comprising computer instructions that when executed by an associated processor cause the processor to perform the functionality for forming the flip chip connection (see paragraph [0078] of Song).
In re claim 23, as applied to claim 22 above, Lee in combination with Song discloses wherein the first passivation layer 103 comprises one of an oxide, nitride, or metal oxide (see paragraph [0019] of Lee).
In re claim 24, as applied to claim 22 above, Lee in combination with Song discloses wherein the method further comprises forming a second passivation layer 105 on a contact side of the first passivation layer 103 (see paragraph [0020] and fig. 1A of Lee).
Claim(s) 17-19 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (U.S. Pub. 2020/0251432), newly cited, in view of Song et al. (U.S. Pub. 2015/0228707), of record.
In re claim 17, Lin discloses performing a method for manufacturing a flip chip connection, the method comprising providing a substrate 12 formed from silicon (Si) (see paragraphs [0035], [0049] and fig. 6A); forming a metal pad 26 in direct contact with a contact side of the substrate 12 (see paragraph [0049] and fig. 6A); forming a first passivation layer 14 in direct contact with the contact side of the substrate 12 (see paragraph [0049] and fig. 6B, wherein the first passivation layer 14 at least partially overlaps the metal pad 26 (see fig. 6B); forming a first metal layer 18’  on a contact side of the metal pad 26 (see paragraph [0049] and fig. 6D); forming a metallization structure 22 on a contact side of the first metal layer 18’ (see paragraph [0051] and fig. 6I); and forming a contact structure 24’ on a contact side of the metallization structure 22 (see paragraph [0052] and fig. 6J).
Lin is silent to wherein performing the method including a non-transitory computer-readable medium comprising instructions that when executed by a processor cause the processor to perform a method.
However, Song discloses in a same field of endeavor, a non-transitory computer-readable medium (e.g., a hard disk, a removable disk, a CD-ROM, or other form of storage medium known in the art) (see paragraphs [0078], [0081], [0082]) comprising instructions that when executed by a processor cause the processor to perform a method (see paragraphs [0078], [0081], [0082]), the method comprising providing a substrate 302 (see paragraph [0037] and fig. 4); forming a metal pad 304 in direct contact with a contact side of the substrate 302 (see paragraph [0037] and fig. 4); forming a first passivation layer 306 in direct contact with the contact side of the substrate 302 (see paragraph [0038] and fig. 4), wherein the first passivation layer 306 at least partially overlaps the metal pad 304 (see fig. 4); forming a first metal layer 310 on a contact side of the metal pad 304 (see paragraph [0039] and fig. 4); forming a metallization structure 314 on a contact side of the first metal layer 310 (see paragraph [0042] and fig. 4); and forming a contact structure 104l on a contact side of the metallization structure 314 (see paragraph [0042] and fig. 4).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the technique as taught by Song into the method of Lin in order to enable performing the method including a non-transitory computer-readable medium comprising instructions that when executed by a processor cause the processor to perform a method in Lin to be performed because Song suggested that it is well-known in the art to perform the method for forming a flip chip connection including a non-transitory computer-readable medium comprising computer instructions that when executed by an associated processor cause the processor to perform the functionality for forming the flip chip connection (see paragraph [0078] of Song).
In re claim 18, as applied to claim 17 above, Lin in combination with Song discloses wherein the first passivation layer 14 comprises one of an oxide, nitride, or metal oxide (see paragraphs [0036] of Lin).
In re claim 19, as applied to claim 17 above, Lin in combination with Song discloses wherein the method further comprises forming a second passivation layer 16 on a contact side of the first passivation layer 14 (see paragraph [0049] and fig. 6C of Lin).
In re claim 22, Lin discloses performing a method for manufacturing a flip chip connection, the method comprising: providing a substrate 12 formed from silicon (Si) (see paragraphs [0035], [0049] and fig. 6A); forming a metal pad 26 in direct contact with a contact side of the substrate 12 (see paragraph [0049] and fig. 6A);  forming a first passivation layer 14 in direct contact with the contact side of the substrate 12 (see paragraph [0049] and fig. 6B), wherein the first passivation layer 14 at least partially overlaps the metal pad 26 (see fig. 6B);  forming a first metal layer 18’ on a contact side of the metal pad 26 (see paragraph [0049] and fig. 6D); forming a metallization structure 22 on a contact side of the first metal layer 18’ (see paragraphs [0051]-[0052] and fig. 6I);  and forming a contact structure 24’ on a contact side of the metallization structure 22 (see paragraph [0052] and fig. 6J).
Lin is silent to wherein performing the method including a non-transitory computer-readable medium comprising instructions that when executed by a processor cause the processor to perform a method.
However, Song discloses in a same field of endeavor, a non-transitory computer-readable medium (e.g., a hard disk, a removable disk, a CD-ROM, or other form of storage medium known in the art) (see paragraphs [0078], [0081], [0082]) comprising instructions that when executed by a processor cause the processor to perform a method (see paragraphs [0078], [0081], [0082]), the method comprising providing a substrate 302 (see paragraph [0037] and fig. 4); forming a metal pad 304 in direct contact with a contact side of the substrate 302 (see paragraph [0037] and fig. 4); forming a first passivation layer 306 in direct contact with the contact side of the substrate 302 (see paragraph [0038] and fig. 4), wherein the first passivation layer 306 at least partially overlaps the metal pad 304 (see fig. 4); forming a first metal layer 310 on a contact side of the metal pad 304 (see paragraph [0039] and fig. 4); forming a metallization structure 314 on a contact side of the first metal layer 310 (see paragraph [0042] and fig. 4); and forming a contact structure 104l on a contact side of the metallization structure 314 (see paragraph [0042] and fig. 4).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the technique as taught by Song into the method of Lin in order to enable performing the method including a non-transitory computer-readable medium comprising instructions that when executed by a processor cause the processor to perform a method in Lin to be performed because Song suggested that it is well-known in the art to perform the method for forming a flip chip connection including a non-transitory computer-readable medium comprising computer instructions that when executed by an associated processor cause the processor to perform the functionality for forming the flip chip connection (see paragraph [0078] of Song).
In re claim 23, as applied to claim 22 above, Lin in combination with Song discloses wherein the first passivation layer 14 comprises one of an oxide, nitride, or metal oxide (see paragraph [0036] of Lin).
In re claim 24, as applied to claim 22 above, Lin in combination with Song discloses wherein the method further comprises forming a second passivation layer 16 on a contact side of the first passivation layer 14 (see paragraph [0049] and fig. 6C of Lin).
Claims 6-7 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Pub. 2015/0262952) in view of Chen et al. (U.S. Pub. 2013/0147031), both newly cited.
In re claims 6 and 14 as applied to claims 1 and 9 above, respectively, Lee is silent wherein the metallization is configured to redistribution signals.
However, Chen discloses in a same field of endeavor, a flip chip connection including, inter-alia, a substrate 16T (see paragraph [0016] and fig. 6); a metal pad 22 in direct contact with a contact side of the substrate 16T (see paragraph [0017] and fig. 6); a first passivation layer 24 in direct contact with the contact side of the substrate 16T (see paragraph [0017] and fig. 6), wherein the first passivation layer 24 at least partially overlaps the metal pad 22 (see fig. 6); a metallization structure 28 on the metal pad 22 (see paragraph [0019] and figs 1 and 6); and a contact structure 36 (solder bump)  on a contact side of the metallization structure 18 (see paragraph [0024] and figs. 1 and 6), wherein the metallization 28 is configured to redistribution signals (see paragraphs [0013], [0019] and figs. 1 and 6).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Chen into the flip chip connection of Lee in order to enable the metallization is configured to redistribution signals in the flip chip connection of Lee to be formed in order to route electrical signals between electrical devices (see paragraph [0013] of Chen).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claims 7 and 15, as applied to claims 6 and 14 above, respectively, Lee is silent to wherein the metallization structure is vertically and horizontally offset from the metal pad.
However, Chen discloses in a same field of endeavor, a flip chip connection including, inter-alia, a substrate 16T (see paragraph [0016] and fig. 6); a metal pad 22 in direct contact with a contact side of the substrate 16T (see paragraph [0017] and fig. 6); a first passivation layer 24 in direct contact with the contact side of the substrate 16T (see paragraph [0017] and fig. 6), wherein the first passivation layer 24 at least partially overlaps the metal pad 22 (see fig. 6); a metallization structure 28 on the metal pad 22 (see paragraph [0019] and figs 1 and 6); and a contact structure 36 (solder bump)  on a contact side of the metallization structure 18 (see paragraph [0024] and figs. 1 and 6), wherein the metallization 28 is configured to redistribution signals (see paragraphs [0013], [0019] and figs. 1 and 6), and wherein the metallization structure 28 is vertically and horizontally offset from the metal pad 22 (see paragraph [0019] and figs. 1 and 6 of Chen).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Chen into the flip chip connection of Lee in order to enable wherein the metallization structure is vertically and horizontally offset from the metal pad in the flip chip connection of Lee to be formed because in doing so would improve the strength in the metallization structure and the contact structure and the peeling and cracking of the passivation layer can be reduced (see paragraph [0024] of Chen).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Claims 20-21 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Pub. 2015/0262952), newly cited, in view of Song et al. (U.S. Pub. 2015/0228707), of record, as applied to claims 17 and 22 above, and further in view of Chen et al. (U.S. Pub. 2013/0147031), newly cited.
In re claims 20 and 25, as applied to claims 17 and 22 above, respectively, Lee and Song are silent to wherein the metallization is configured to redistribution signals.
However, Chen discloses in a same field of endeavor, a flip chip connection including, inter-alia, a substrate 16T (see paragraph [0016] and fig. 6); a metal pad 22 in direct contact with a contact side of the substrate 16T (see paragraph [0017] and fig. 6); a first passivation layer 24 in direct contact with the contact side of the substrate 16T (see paragraph [0017] and fig. 6), wherein the first passivation layer 24 at least partially overlaps the metal pad 22 (see fig. 6); a metallization structure 28 on the metal pad 22 (see paragraph [0019] and figs 1 and 6); and a contact structure 36 (solder bump)  on a contact side of the metallization structure 18 (see paragraph [0024] and figs. 1 and 6), wherein the metallization 28 is configured to redistribution signals (see paragraphs [0013], [0019] and figs. 1 and 6).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Chen into the flip chip connection of Lee in order to enable the metallization is configured to redistribution signals in the flip chip connection of Lee to be formed in order to route electrical signals between electrical devices (see paragraph [0013] of Chen).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claims 21 and 26, as applied to claims 20 and 25, respectively, Lee and Song are silent to wherein the metallization structure is vertically and horizontally offset from the metal pad.
However, Chen discloses in a same field of endeavor, a flip chip connection including, inter-alia, a substrate 16T (see paragraph [0016] and fig. 6); a metal pad 22 in direct contact with a contact side of the substrate 16T (see paragraph [0017] and fig. 6); a first passivation layer 24 in direct contact with the contact side of the substrate 16T (see paragraph [0017] and fig. 6), wherein the first passivation layer 24 at least partially overlaps the metal pad 22 (see fig. 6); a metallization structure 28 on the metal pad 22 (see paragraph [0019] and figs 1 and 6); and a contact structure 36 (solder bump)  on a contact side of the metallization structure 18 (see paragraph [0024] and figs. 1 and 6), wherein the metallization 28 is configured to redistribution signals (see paragraphs [0013], [0019] and figs. 1 and 6), and wherein the metallization structure 28 is vertically and horizontally offset from the metal pad 22 (see paragraph [0019] and figs. 1 and 6 of Chen).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Chen into the flip chip connection of Lee in order to enable wherein the metallization structure is vertically and horizontally offset from the metal pad in the flip chip connection of Lee to be formed because in doing so would improve the strength in the metallization structure and the contact structure and the peeling and cracking of the passivation layer can be reduced (see paragraph [0024] of Chen).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Pub. 2015/0262952), newly cited, in view of Song et al. (U.S. Pub. 2015/0228707), of record.
In re claims 8 and 16 as applied to claims 1 and 9 above, respectively, Lee is silent to wherein the flip chip connection is incorporated into a device selected from a group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, and a device in an automotive vehicle (see paragraph [0055] and fig. 6).
	However, Song discloses in a same field of endeavor, a flip chip connection, including, inter-alia, a substrate 302 (see paragraph [0037] and fig. 3); a metal pad (MA) on a contact side of the substrate 302 (see paragraph [0038] and fig. 3); a first passivation layer 306 on the contact side of the substrate 302 (see paragraph [0038] and fig. 3), wherein the first passivation layer 306 at least partially overlaps the metal pad (MA) (see fig. 3);  a first metal layer 310 on a contact side of the metal pad (MA) (see paragraph [0042] and fig. 3);  a metallization structure 314 on a contact side of the first metal layer 310 (see paragraph [0042] and fig. 3);  and a contact structure 104I on a contact side of the metallization structure 314 (see paragraph [0044] and fig. 3), and wherein the flip chip connection is incorporated into a device selected from a group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, and a device in an automotive vehicle (see paragraph [0055] and figs. 3 and 6).
	Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the technique as taught by Song into the flip chip connection of Lee in order to enable the flip chip connection to be incorporated into a device selected from a group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, and a device in an automotive vehicle in the flip chip connection of Lee to be formed because Song suggested that it is well-known in the art for the flip chip connection to be incorporated into various devices for different intended purposes.  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Claims 6-7 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (U.S. Pub. 2020/0251432) in view of Chen et al. (U.S. Pub. 2013/0147031), both newly cited.
In re claims 6 and 14, as applied to claims 1 and 9 above, respectively, Lin is silent wherein the metallization is configured to redistribution signals.
However, Chen discloses in a same field of endeavor, a flip chip connection including, inter-alia, a substrate 16T (see paragraph [0016] and fig. 6); a metal pad 22 in direct contact with a contact side of the substrate 16T (see paragraph [0017] and fig. 6); a first passivation layer 24 in direct contact with the contact side of the substrate 16T (see paragraph [0017] and fig. 6), wherein the first passivation layer 24 at least partially overlaps the metal pad 22 (see fig. 6); a metallization structure 28 on the metal pad 22 (see paragraph [0019] and figs 1 and 6); and a contact structure 36 (solder bump)  on a contact side of the metallization structure 18 (see paragraph [0024] and figs. 1 and 6), wherein the metallization 28 is configured to redistribution signals (see paragraphs [0013], [0019] and figs. 1 and 6).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Chen into the flip chip connection of Lin in order to enable the metallization is configured to redistribution signals in the flip chip connection of Lin to be formed in order to route electrical signals between electrical devices (see paragraph [0013] of Chen).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claims 7 and 15, as applied to claims 6 and 14, respectively, Lin is silent to wherein discloses wherein the metallization structure is vertically and horizontally offset from the metal pad.
However, Chen discloses in a same field of endeavor, a flip chip connection including, inter-alia, a substrate 16T (see paragraph [0016] and fig. 6); a metal pad 22 in direct contact with a contact side of the substrate 16T (see paragraph [0017] and fig. 6); a first passivation layer 24 in direct contact with the contact side of the substrate 16T (see paragraph [0017] and fig. 6), wherein the first passivation layer 24 at least partially overlaps the metal pad 22 (see fig. 6); a metallization structure 28 on the metal pad 22 (see paragraph [0019] and figs 1 and 6); and a contact structure 36 (solder bump)  on a contact side of the metallization structure 18 (see paragraph [0024] and figs. 1 and 6), wherein the metallization 28 is configured to redistribution signals (see paragraphs [0013], [0019] and figs. 1 and 6), and wherein the metallization structure 28 is vertically and horizontally offset from the metal pad 22 (see paragraph [0019] and figs. 1 and 6 of Chen).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Chen into the flip chip connection of Lin in order to enable wherein the metallization structure is vertically and horizontally offset from the metal pad in the flip chip connection of Lin to be formed because in doing so would improve the strength in the metallization structure and the contact structure and the peeling and cracking of the passivation layer can be reduced (see paragraph [0024] of Chen).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Claims 20-21 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (U.S. Pub. 2020/0251432), newly cited, in view of Song et al. (U.S. Pub. 2015/0228707), of record, as applied to claims 17 and 22 above, and further in view of Chen et al. (U.S. Pub. 2013/0147031), newly cited.
In re claims 20 and 25, as applied to claims 17 and 22 above, respectively, Lin and Song are silent wherein the metallization is configured to redistribution signals.
However, Chen discloses in a same field of endeavor, a flip chip connection including, inter-alia, a substrate 16T (see paragraph [0016] and fig. 6); a metal pad 22 in direct contact with a contact side of the substrate 16T (see paragraph [0017] and fig. 6); a first passivation layer 24 in direct contact with the contact side of the substrate 16T (see paragraph [0017] and fig. 6), wherein the first passivation layer 24 at least partially overlaps the metal pad 22 (see fig. 6); a metallization structure 28 on the metal pad 22 (see paragraph [0019] and figs 1 and 6); and a contact structure 36 (solder bump)  on a contact side of the metallization structure 18 (see paragraph [0024] and figs. 1 and 6), wherein the metallization 28 is configured to redistribution signals (see paragraphs [0013], [0019] and figs. 1 and 6).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Chen into the flip chip connection of Lin in order to enable the metallization is configured to redistribution signals in the flip chip connection of Lin to be formed in order to route electrical signals between electrical devices (see paragraph [0013] of Chen).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claims 21 and 26, as applied to claims 20 and 25 above, respectively, Lin and Song are silent to wherein discloses wherein the metallization structure is vertically and horizontally offset from the metal pad.
However, Chen discloses in a same field of endeavor, a flip chip connection including, inter-alia, a substrate 16T (see paragraph [0016] and fig. 6); a metal pad 22 in direct contact with a contact side of the substrate 16T (see paragraph [0017] and fig. 6); a first passivation layer 24 in direct contact with the contact side of the substrate 16T (see paragraph [0017] and fig. 6), wherein the first passivation layer 24 at least partially overlaps the metal pad 22 (see fig. 6); a metallization structure 28 on the metal pad 22 (see paragraph [0019] and figs 1 and 6); and a contact structure 36 (solder bump)  on a contact side of the metallization structure 18 (see paragraph [0024] and figs. 1 and 6), wherein the metallization 28 is configured to redistribution signals (see paragraphs [0013], [0019] and figs. 1 and 6), and wherein the metallization structure 28 is vertically and horizontally offset from the metal pad 22 (see paragraph [0019] and figs. 1 and 6 of Chen).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Chen into the flip chip connection of Lin in order to enable wherein the metallization structure is vertically and horizontally offset from the metal pad in the flip chip connection of Lin to be formed because in doing so would improve the strength in the metallization structure and the contact structure and the peeling and cracking of the passivation layer can be reduced (see paragraph [0024] of Chen).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (U.S. Pub. 2020/0251432), newly cited, in view of Song et al. (U.S. Pub. 2015/0228707), of record.
In re claims 8 and 16 as applied to claims 1 and 9 above, respectively, Lin is silent to wherein the flip chip connection is incorporated into a device selected from a group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, and a device in an automotive vehicle (see paragraph [0055] and fig. 6).
	However, Song discloses in a same field of endeavor, a flip chip connection, including, inter-alia, a substrate 302 (see paragraph [0037] and fig. 3); a metal pad (MA) on a contact side of the substrate 302 (see paragraph [0038] and fig. 3); a first passivation layer 306 on the contact side of the substrate 302 (see paragraph [0038] and fig. 3), wherein the first passivation layer 306 at least partially overlaps the metal pad (MA) (see fig. 3);  a first metal layer 310 on a contact side of the metal pad (MA) (see paragraph [0042] and fig. 3);  a metallization structure 314 on a contact side of the first metal layer 310 (see paragraph [0042] and fig. 3);  and a contact structure 104I on a contact side of the metallization structure 314 (see paragraph [0044] and fig. 3), and wherein the flip chip connection is incorporated into a device selected from a group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, and a device in an automotive vehicle (see paragraph [0055] and figs. 3 and 6).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the technique as taught by Song into the flip chip connection of Lin in order to enable the flip chip connection to be incorporated into a device selected from a group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, and a device in an automotive vehicle in the flip chip connection of Lin to be formed because Song suggested that it is well-known in the art for the flip chip connection to be incorporated into various devices for different intended purposes.  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang et al.		U.S. Patent 9,406,632	Aug. 2, 2016.
Hwang et al.		U.S. Patent 9,018,758	Apr. 28, 2015.
Chuang et al.		U.S. Pub. 2013/0026622	Jan. 31, 2013.
Chang 		U.S. Pub. 2012/0273945	Nov. 1, 2012.
Koike			U.S. Pub. 2011/0198748	Aug. 18, 2011.
Liu et al.		U.S. Pub. 2011/0062580	Mar. 17, 2011.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        
/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892